NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1911-15T3



KATHLEEN LEGGETTE,

      Plaintiff-Appellant,             APPROVED FOR PUBLICATION

                                             May 30, 2017
v.
                                         APPELLATE DIVISION
GOVERNMENT EMPLOYEES
INSURANCE COMPANY ("GEICO"),

      Defendant-Respondent,

and

DERICK HARRIS,

     Defendant.
_______________________________

          Argued March 23, 2017 – Decided May 30, 2017

          Before Judges Lihotz, O'Connor and Whipple.

          On appeal from Superior Court of New Jersey,
          Law Division, Mercer County, Docket No. L-
          1585-14.

          Mitchell J. Makowicz, Jr., argued the cause
          for appellant (Blume, Forte, Fried, Zerres &
          Molinari, P.C., attorneys; Mr. Makowicz, on
          the brief).

          Elizabeth C. Chierici argued the cause for
          respondent (Chierici, Chierici & Smith,
          P.C.,   attorneys; Ms.  Chierici,  on  the
          brief).
       The opinion of the court was delivered by

LIHOTZ, P.J.A.D.

       Plaintiff     Kathleen    Leggette,           a    Virginia     resident,    was

struck by a New Jersey licensed driver as she walked across a

street in Princeton.            Plaintiff appeals from the December 4,

2015   summary     judgment     dismissal       of       her   declaratory    judgment

complaint against her insurer, defendant Government Employees

Insurance Company (GEICO).            In her complaint, plaintiff sought

personal injury protection (PIP) benefits, pursuant to N.J.S.A.

17:28-1.4,     commonly       known   as       the       "Deemer     Statute,"     which

generally requires an insurer, authorized to do business in New

Jersey, must provide PIP coverage for policies sold outside New

Jersey, whenever the insured automobile is "used or operated" in

this state.1       Plaintiff maintained her Virginia policy was deemed

to provide standard PIP coverage while her vehicle was in this

state.       The    trial   judge     concluded          the    Deemer   Statute     was

inapplicable to the circumstances presented.                     We affirm.

       For purposes of the summary judgment motion, the parties

did    not   dispute    any    material        facts.          Plaintiff   drove     her

1
     "N.J.S.A. 17:28-1.4 apparently acquired its name as the
Deemer Statute because it 'deems' New Jersey insurance coverage
and tort limitations to apply to out-of-state policies."
Zabilowicz v. Kelsey, 200 N.J. 507, 510 n.2 (2009); see also
Lusby v. Hitchner, 273 N.J. Super. 578, 583-84 (App. Div. 1994)
("[T]he statute eponymously 'deems' that the policy includes the
required coverage.").



                                           2                                  A-1911-15T3
Virginia registered 2005 Toyota Sequoia, insured by GEICO, to

Princeton     University         to    visit       her     daughter,      a     student.

Plaintiff parked her vehicle in a Princeton University parking

lot and began walking toward her daughter’s dormitory.                          While in

a   crosswalk     on   Edwards        Place,      plaintiff      was   struck     by    an

automobile.         Consequently,           plaintiff      suffered     injuries       and

incurred approximately $113,825.47 in medical bills.

      Plaintiff     filed    a    complaint        and     thereafter    settled       her

claims against the driver of the automobile.                     She initiated this

declaratory      judgment    action         against      defendant     GEICO    for    PIP

coverage    to    satisfy    resultant           medical    expenses.          Plaintiff

alleged defendant, which is authorized to conduct business in

New Jersey, was legally obligated, by the Deemer Statute, to

provide     minimum    standard            automobile      insurance      policy       PIP

benefits,    covering       injuries        suffered      when   her    out-of-state-

insured vehicle was used in New Jersey.                     Defendant refuted this

interpretation, maintaining plaintiff, as a pedestrian, was not

using or operating her vehicle at the time of the accident, so

coverage required by the Deemer Statute was not triggered.

      The parties filed competing motions for summary judgment.

The trial judge accepted plaintiff's position, concluding the

comprehensive       insurance         scheme       provided      PIP    coverage        to

plaintiff,       despite    being      a     pedestrian.         The    judge     denied




                                             3                                  A-1911-15T3
defendant's motion for summary judgment and granted plaintiff's

motion in an October 23, 2015 order.

    Defendant moved to vacate this order and sought dismissal

of the complaint.        Following oral argument, the Law Division

judge reviewed the legislative history accompanying the adoption

of the Deemer Statute and reconsidered his prior order.                  The

judge vacated the October 23, 2015 order and concluded a party

must be using or operating his or her vehicle at the time of the

accident to trigger Deemer coverage.          Plaintiff's appeal from

the December 4, 2015 order followed.

    The narrow legal issue on appeal requires consideration of

the Legislative intent in enacting N.J.S.A. 17:28-1.4.                These

principles guide our review.

    A   matter   of     statutory   interpretation   is   a   legal   issue

requiring our de novo review.        See, e.g., Manalapan Realty, L.P.

v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995); In re

Declaratory Judgment Actions Filed by Various Muns., 446 N.J.

Super. 259, 281 (App. Div. 2016), aff’d as modified on other

grounds,   227 N.J. 508   (2017).   Accordingly,     "we   accord   no

deference to the trial judge's interpretive conclusions."             Brick

Twp. PBA Local 230 v. Twp. of Brick, 446 N.J. Super. 61, 65

(App. Div. 2016).




                                     4                            A-1911-15T3
       Our    paramount        goal      in    interpreting        a     statute    is     to

ascertain the Legislature's intent, requiring we start with the

statutory language.            See, e.g., Maeker v. Ross, 219 N.J. 565,

575 (2014) ("The goal of all statutory interpretation 'is to

give     effect     to   the      intent      of     the     Legislature.'"        (quoting

Aronberg v. Tolbert, 207 N.J. 587, 597 (2011))); DiProspero v.

Penn, 183 N.J. 477, 492 (2005) ("[G]enerally, the best indicator

of that intent is the statutory language.").                           When interpreting

a   statute,        we     give     words          "their     ordinary     meaning        and

significance."           Tumpson v. Farina, 218 N.J. 450, 467 (2014)

(quoting DiProspero, supra, 183 N.J. at 492).                          Further, "we must

construe      the    statute       sensibly         and     consistent[ly]       with     the

objectives that the Legislature sought to achieve."                          Nicholas v.

Mynster,      213 N.J. 463,      480     (2013).        "We   will    not   adopt     an

interpretation of the statutory language that leads to an absurd

result or one that is distinctly at odds with the public-policy

objectives of a statutory scheme."                     State v. Morrison, 227 N.J.
295, 308 (2016) (citing Murray v. Plainfield Rescue Squad, 210
N.J. 581, 592 (2012)).

       Enacted      in   1985,     the      Deemer     Statute     "is    part     of    this

State's no fault automobile insurance plan."                           Gov't Emps. Ins.

Co. v. Allstate Ins. Co., 358 N.J. Super. 555, 560 (App. Div.

2003).       "The legislation was in response to a growing number of




                                               5                                   A-1911-15T3
cases    where   New   Jersey       residents     were     injured    in   accidents

caused by out-of-state drivers whose insurance coverage was less

than    New   Jersey's   statutory         requirements"      and    the    law    was

intended "to reduce the demands on the Unsatisfied Claim and

Judgment Fund."        Ibid.    (quoting Craig and Pomeroy, N.J. Auto

Ins. Law, cmt. § 1:2-6 (2003)).                The Deemer Statute provides, in

pertinent part:

              Any   insurer  authorized  to   transact   or
              transacting automobile or motor vehicle
              insurance business in this State . . . shall
              include in each policy coverage to satisfy
              at     least   the    liability     insurance
              requirements of . . . personal injury
              protection benefits coverage pursuant to . .
              . [N.J.S.A. 39:6A-4] . . . whenever the
              automobile or motor vehicle insured under
              the policy is used or operated in this
              State. . . .

              [N.J.S.A. 17:28-1.4.]

"In short, the Deemer Statute furnishes the covered out-of-state

driver    with   New   Jersey's       statutory         no-fault    PIP    and   other

benefits and, in exchange, deems that driver to have selected

the     limitation-on-lawsuit         option       of     N.J.S.A.    39:6A-8(a)."

Zabilowicz, supra, 200 N.J. at 514.

       Plaintiff   focuses     on    the   statutory       phrase    "whenever     the

automobile or motor vehicle insured under the policy is used or

operated in this State," maintaining defendant was required to

provide PIP coverage because her vehicle entered New Jersey.




                                           6                                 A-1911-15T3
She    contends    "[p]recluding         [her]         from   receiving       PIP    benefits

because she is an out-of-state resident would be contrary to the

plain language of the Deemer Statute and would be inconsistent

with well-established case law."                   Plaintiff argues the statute's

provisions extend to any vehicles "that enter into and travel

around    New    Jersey,       irrespective        of    th[e]      automobile's       direct

involvement in the accident."                  Citing Indem. Ins. Co. v. Metro.

Cas. Ins. Co., 33 N.J. 507 (1960), plaintiff urges "[o]ne who

operates a car uses it, but one can use a car without operating

it."     Id. at 513 (citation omitted).                         Accordingly, plaintiff

maintains the fact she was not in her vehicle at the time she

was injured is irrelevant.

       Plaintiff       also     argues    this         interpretation         aligns       with

N.J.S.A. 39:6A-4's requirements, which mandate every standard

automobile insurance policy shall contain PIP benefits to the

named insured "who sustain[s] bodily injury as a result of an

accident while occupying, entering into, alighting from or using

an     automobile,"       as    well     "as       a    pedestrian,      caused       by    an

automobile . . . ."

       Defendant confronts plaintiff's argument as an attempt to

circumvent       the    legislative       purpose          in      adopting    the     Deemer

Statute,    which      defendant       urges       aimed      to    protect    New     Jersey

residents       injured    in    automobile            accidents      from    out-of-state




                                               7                                     A-1911-15T3
operators with insufficient coverage.                Citing the same statutory

phrase    relied     upon   by   plaintiff,      defendant       insists      a   nexus

between     the     out-of-state        automobile      and    the      accident     is

necessary.        Thus, "the automobile . . . insured under the out-

of-state policy must be operated or used at the time of the New

Jersey     accident     before     the    Deemer     Statute       is    triggered."

Defendant asserts N.J.S.A. 39:6A-4's PIP requirements apply only

if the Deemer Statute is triggered.

    Various cases have examined challenges to the applicability

of the Deemer Statute when an out-of-state driver is involved in

an automobile accident in New Jersey.                   See, e.g., Whitaker v.

DeVilla, 147 N.J. 341, 349-55 (1997) (reviewing constitutional

and other challenges to the Deemer Statute); Cooper Hosp. v.

Prudential Ins. Co., 378 N.J. Super. 510, 515 (App. Div. 2005)

("Generally        speaking,      the     [D]eemer      [S]tatute        effectively

mandates     that     out-of-state       policies       within    its     ambit     are

automatically construed as New Jersey policies when the covered

vehicle is involved in a New Jersey accident."); Gov't Emps.

Ins. Co., supra, 358 N.J. Super. at 561 (enacting the Deemer

Statute,    the     Legislature    "sought      to   ensure      that   New   Jersey-

authorized    insurance      companies        provide    to   their     out-of-state

insureds travelling in New Jersey the same protections required

of in-state insured vehicles") (citing Martin v. Home Ins. Co.,




                                          8                                   A-1911-15T3
141 N.J. 279, 282 (1995))).         These authorities state the Deemer

Statute "guarantees that out-of-state insureds driving in New

Jersey and insured by companies authorized to transact insurance

business in New Jersey have available up to $250,000 in personal

injury    protection     (PIP)     benefits,        see   N.J.S.A.     39:6A-4,

irrespective    of     the     comparable     benefits    mandated     by       the

insured's   home     state."      Whitaker,     supra,    147   N.J.       at   348

(emphasis added).       However, we have located no case mirroring

the facts at hand.

    We frame the issue of first impression as whether an out-

of-state automobile policy is deemed by N.J.S.A. 17:28-1.4 to

provide PIP benefits when the named insured is injured by a New

Jersey driver while a pedestrian.           We conclude the answer is no.

    The     parties'    divergent     views    in     construing     the    plain

meaning of the Deemer Statute expose an ambiguity.                     "[I]f a

statute's plain language is ambiguous or subject to multiple

interpretations, this [c]ourt 'may consider extrinsic evidence

including legislative history and committee reports.'"                     Parsons

ex rel. Parsons v. Mullica Bd. of Educ., 226 N.J. 297, 308

(2016) (quoting State v. Marquez, 202 N.J. 485, 500 (2010)); see

also Brick Twp. PBA Local 230, supra, 446 N.J. Super. at 65

("[W]hen the statutory language is ambiguous and yields more

than one plausible interpretation . . . we turn to extrinsic




                                      9                                A-1911-15T3
sources,    such    as        legislative        history."    (citing   DiProspero,

supra,    183    N.J.    at    492-93)).          "In   the   absence   of   specific

guidance, our task is to discern the intent of the Legislature

not only from the terms of the Act, but also from its structure,

history and purpose."            Martin, supra, 141 N.J. at 285 (quoting

Fiore v. Consol. Freightways, 140 N.J. 452, 471 (1995)).                            "The

inquiry [into statutory meaning] in the ultimate analysis is [to

determine] the true intention of the law; and, to this end, the

particular words are to be made responsive to the essential

principle of the law."            Id. at 290 (quoting Roig v. Kelsey, 135
N.J. 500, 516 (1994)).

    We     are    not    persuaded    by     plaintiff's       argument      that   her

injuries, suffered while a pedestrian, are covered by the Deemer

Statute's specific reference to N.J.S.A. 39:6A-4, which provides

PIP benefits to pedestrians injured caused by a motor vehicle.

This provision only applies if the Deemer Statute is triggered,

which turns on the meaning of "whenever the automobile or motor

vehicle insured under the policy is used or operated in this

State."

    Focusing on this language, we note courts have examined

"the statutory words 'occupying . . . or using' an automobile in

the context of eligibility for PIP benefits[,]" per N.J.S.A.




                                            10                                A-1911-15T3
39:6A-4.   Negron v. Colonial Penn Ins., 358 N.J. Super. 59, 62

(App. Div. 2003) (alteration in original).    This court stated:

           The broad principle developed by case law
           has    been   summarized  with   disarming
           simplicity in Craig & Pomeroy, New Jersey
           Auto Insurance Law, § 6:2-3, pg. 119 (Gann
           2003):

               [I]t is not necessary that the
               injury be directly or proximately
               caused by the automobile or by its
               motion or operation, so long as
               there   is  a   substantial  nexus
               between the occupancy or use of
               the vehicle and the injury.

           Cases considering the issue of substantial
           nexus in PIP matters were surveyed in
           Lindstrom v. Hanover Ins. Co., 138 N.J. 242,
           247-53 (1994). More recent cases, like Ohio
           Cas[.] Gr[p.] v. Gray, 323 N.J. Super. 338
           (App.   Div.   1999);  Svenson  v.   Nat['l]
           Consumer Ins. Co., 322 N.J. Super. 410, 413-
           17 (App. Div. 1999); and Stevenson v. State
           Farm Indem[.] Co., 311 N.J. Super. 363, 372-
           73 (App. Div. 1998), have addressed the
           issue with similar surveys.

           [Ibid.]

    In Negron, a passenger exited a vehicle to ask a bar patron

"who was pounding the hood" and blocking the car's path, to

move.   Id. at 61.   The passenger "was immediately assaulted and

knocked down by several people."     Ibid.   The driver then exited

the vehicle to aid the passenger; he too was seriously injured.

Ibid.   The passenger-plaintiff argued "his actions were directly

linked to the use of the automobile in which he was traveling




                                11                         A-1911-15T3
because he was acting to aid the driver of his car, to clear a

path    of   travel    and    to   stop    third      parties   from    damaging            the

vehicle."      Id. at 62.          We were not persuaded and affirmed the

trial    judge's      conclusion     the   passenger's        actions       to       aid    the

driver,      although    commendable,           had    a   "purpose     .        .    .     not

sufficiently 'entwined with normal use' of a vehicle to bring

this case within the ambit of PIP coverage."                    Id. at 61.

       In Vasil v. Zullo, 238 N.J. Super. 572 (App. Div. 1990), we

affirmed the denial of benefits to a passenger who exited the

vehicle      blocked    by    another      motorist        during   a   "road             rage"

incident.      The other driver stabbed the passenger who, after

being injured, returned to the vehicle and died.                         Id. at 575.

We concluded the plaintiff could not "reasonably be said to have

been    'using'    the       [defendant's]       vehicle      simply    because             the

altercation with the occupants of the [other car] arose out of

the operation of the [defendant's] car or because the [other

car] was blocking the [defendant's] vehicle's path."                                  Id. at

577.

       Cases have held "[a] non-occupant of a vehicle may be found

to have been 'using' the vehicle in which he was riding or

driving while examining the damage sustained in an accident or

while pushing the vehicle from the roadway to the shoulder."

Ibid.     (citing Clyburn v. Liberty Mut. Ins. Co., 214 N.J. Super.
12                                        A-1911-15T3
644, 648-49 (App. Div.), certif. denied, 107 N.J. 652 (1987));

see also Gray, supra, 323 N.J. Super. at 341 (finding continuing

use of vehicle by driver injured when leaving vehicle to remove

shopping carts blocking vehicle).         However, when the break is

more than temporary, the vehicle becomes unrelated to events of

the accident.

      Here, plaintiff parked her car, locked the doors, walked

away, exited the parking lot, and was crossing a street when she

was   struck   by   a   vehicle.   At    the    time    she    sustained   her

injuries, her use of her vehicle had ended.                  We are satisfied

plaintiff's     interpretation     of    the        phrase    "whenever    the

automobile . . . insured under the policy is used . . . in this

State" to include merely driving a vehicle into New Jersey is

overbroad.      N.J.S.A.    17:28-1.4.         We    cannot    reconcile   the

Legislature's intent in enacting the Deemer Statute to cover a

pedestrian accident, which is not a consequence of plaintiff's

use of her automobile.       Rather, we conclude coverage under the

Deemer Statute demands "substantial nexus" between the out-of-

state vehicle and the accident for which benefits are sought.

Negron, supra, 358 N.J. Super. at 62 (quoting Craig & Pomeroy,

New Jersey Auto Insurance Law, § 6:2-3, pg. 119 (Gann 2003)).

Here, the negligent act that caused plaintiff's injury was not

related to the use of her vehicle in New Jersey.                   The Deemer




                                   13                                A-1911-15T3
Statute is not applicable to extend PIP benefits to satisfy her

medical costs.

    Affirmed.




                              14                       A-1911-15T3